                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )                    No. 3:21-CR-38-KAC-DCP
                                                  )
                                                  )
 BENJAMIN ALAN CARPENTER,                         )
                                                  )
                       Defendants.                )

                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case came before the Court on May 18, 2021, for a pretrial conference,

 pursuant to the Classified Information Procedures Act (“CIPA”), 18 U.S.C. App. III § 2, and

 motion hearing on the Government’s Motion for Entry of Protective Order Governing Discovery

 [Doc. 17] and Defendant Benjamin Carpenter’s Motion to Continue Trial, All Other Dates and

 Deadlines [Doc. 23]. 1 Assistant United States Attorneys Casey T. Arrowood and Gretchen Mohr

 appeared on behalf of the Government.          Assistant Federal Defender Benjamin G. Sharp

 represented Defendant Carpenter, who was also present.

        The Court first addressed the Government’s Motion for a Protective Order. The Court

 heard argument on this motion on May 4, 2021. Thereafter, the Government filed a Supplement

 to Motion for Protective Order Governing Discovery [Doc. 27], with an attached proposed

 protective order [Doc. 21-1], to which both parties agreed. At the hearing, Mr. Sharp stated that



 1
   The Court also addressed the Government’s Motion to Designate a Classified Information
 Security Officer [Doc. 28], which is granted in a separate Order [Doc. 31].


Case 3:21-cr-00038-KAC-DCP Document 32 Filed 05/27/21 Page 1 of 6 PageID #: 206
 the parties had worked on the issues of concern so that Defendant could begin the review of

 discovery. Accordingly, the Government’s Motion for Entry of Protective Order Governing

 Discovery [Doc. 17] is GRANTED, and the Court has approved and entered the revised, proposed

 protective order [Doc. 30].

        On April 15, 2021, the Government filed a Motion for Pretrial Conference Pursuant to 18

 U.S.C. App. IIII (CIPA), Section 2 [Doc. 22], stating that it anticipates this case will involve issues

 relating to the discovery of classified information. The motion states that the requested pretrial

 conference is not opposed by Defendant. At the May 4 hearing, the Court informed the parties

 that it would conduct the CIPA § 2 pretrial conference at the May 18 hearing. Accordingly, the

 Government’s motion for a CIPA § 2 pretrial conference [Doc. 22] is GRANTED. The Court

 deferred the Defendant’s Motion to Continue to the May 18 hearing, so that the parties could

 discuss how the issues related to classified information will affect the trial date and the schedule.

        AUSA Arrowood stated that the Government has completed its review of the discovery

 materials relating directly to Defendant Carpenter. He said those discovery materials have been

 disclosed to defense counsel or are ready to be disclosed. However, he stated that this case

 involves numerous foreign actors and a significant amount of classified material. The Government

 intends to review that material and request declassification of what it can. AUSA Arrowood

 proposed providing the remaining declassified discovery materials to defense counsel by August

 2, 2021. He said he anticipates that some materials will remain classified and will be the subject

 of a CIPA § 4 motion. He stated that the Government would be able to file its CIPA § 4 motion

 by August 13, 2021. Finally, AUSA Arrowood observed that the Government continues to receive

 materials related to this case and that it may need to file another CIPA § 4 motion after August 13

 in relation to additional classified information.



                                                     2

Case 3:21-cr-00038-KAC-DCP Document 32 Filed 05/27/21 Page 2 of 6 PageID #: 207
        In his motion [Doc. 23], the Defendant asks to continue the July 21 trial, the motion

 deadline, and other pretrial deadlines, because counsel has yet to review the discovery, pending a

 ruling on the Government’s motion for a protective order. At the May 18 hearing, Mr. Sharp stated

 that he has not opened the one terabyte of discovery he received thus far and, as a result, did not

 know when he would be able to file pretrial motions.            Regarding the potential classified

 information, Mr. Sharp expressed concern about the restriction of exculpatory information from

 discovery. He requested the opportunity to respond ex parte to the Government’s § 4 motion. The

 Court informed counsel that in another case involving classified information and a CIPA § 4

 motion by the Government, the Court permitted the defendant to file an ex parte statement

 outlining his defense for the Court to consider while ruling on the Government’s CIPA § 4 motion.

 The Court will permit the same in this case and set a deadline of August 13, for the Defendant to

 file an ex parte statement of his defense theory for the Court’s consideration. The Government

 did not oppose the Defendant filing an ex parte statement of the defense theory.

        The Court inquired as to the parties’ positions on whether this case should be classified as

 complex for speedy trial purposes. AUSA Arrowood said the Government moves for the Court to

 find this case is complex, noting that in addition to the issues regarding classified information, the

 Defendant has previously flagged potential First Amendment and freedom of religion issues in this

 case. He also noted the need for the District Judge’s staff to get security clearance to work on the

 CIPA § 4 motion, which could also cause a delay. Mr. Sharp stated he would leave the matter of

 whether this case should be declared complex to the Court’s discretion. However, he noted that

 Defendant Carpenter is anxious to proceed to trial. The parties agreed that they were available for

 trial on January 18, 2021.




                                                   3

Case 3:21-cr-00038-KAC-DCP Document 32 Filed 05/27/21 Page 3 of 6 PageID #: 208
        The Court finds the motion to continue the motion deadline and trial is unopposed by the

 Government and is well-taken. The Court also finds that the ends of justice served by granting a

 continuance outweigh the interest of the Defendant and the public in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). The Court finds that this case involves novel issues of fact and law, to include

 information that the Government seeks to withhold from discovery under CIPA. Litigation of the

 CIPA issue will take seven months, based on the Government’s best estimate of when it can file

 the § 4 motion. The Court also finds this case involves voluminous discovery. Due to the nature

 of the prosecution and the presence of novel issues of fact and law, the Court finds that “it is

 unreasonable to expect preparation for pretrial proceedings or for the trial itself within the time

 limits established by” the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii). Thus, the Court finds

 this case to be complex for speedy trial purposes. Id.

        Additionally, the Court finds that the parties recently agreed to a protective order and

 defense counsel has yet to review the discovery. The Government anticipates providing additional

 discovery relating to foreign actors on or before August 2, 2021. The Court finds that defense

 counsel needs time to review the discovery, investigate the facts of the case, prepare and file

 pretrial motions, confer with Defendant, and prepare the case for trial. The Court finds that

 litigation of the issues relating to classified information and the remaining trial preparations cannot

 take place in less than eight months. Thus, the Court finds that without a continuance, counsel

 would not have the reasonable time necessary to prepare for trial, even proceeding with due

 diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        Accordingly, the motion to continue [Doc. 23] is GRANTED. The trial of this case is reset

 to January 18, 2022. The Court finds that all the time between the filing of the motion on April

 22, 2021, and the new trial date of January 18, 2022, is fully excludable time under the Speedy



                                                   4

Case 3:21-cr-00038-KAC-DCP Document 32 Filed 05/27/21 Page 4 of 6 PageID #: 209
 Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). The Court

 also set a new schedule in this case, which is stated in detail below. Accordingly, it is ORDERED

 as follows:


           (1) The Government’s Motion for Entry of Protective Order Governing
               Discovery [Doc. 17] is GRANTED, and the Court has approved and
               entered the revised, proposed protective order [Doc. 30];

           (2) The Government’s Motion for Pretrial Conference Pursuant to 18
               U.S.C. App. IIII (CIPA), Section 2 [Doc. 22] is GRANTED. The
               Court held the CIPA § 2 pretrial conference on May 18, 2021;

           (3) The Defendant’s Motion to Continue Trial, All Other Dates and
               Deadlines [Doc. 23] is GRANTED;

           (4) The trial of this matter is reset to commence on
               January 18, 2022, at 9:00 a.m., before the Honorable Katherine A.
               Crytzer, United States District Judge;

           (5) All time between the filing of the motion on April 22, 2021, and the
               new trial date of January 18, 2022, is fully excludable time under
               the Speedy Trial Act for the reasons set forth herein;

           (6) This case is declared to be COMPLEX for purposes of the Speedy
               Trial Act;

           (7) The new deadline for filing all pretrial motions and for the
               Government to file a CIPA § 4 motion is August 13, 2021. This
               date is also the deadline for the Defendant to file an ex parte
               statement of the theory of his defense for the Court to consider along
               with the CIPA § 4 motion;

           (8) Responses to pretrial motions are due on or before August 27, 2021;

           (9) The parties shall appear before the undersigned on September 8,
               2021, at 10:30 a.m., for a motion hearing on all pending motions
               not related to CIPA;

           (10) The Court will determine whether an ex parte hearing on the
                Government’s CIPA § 4 motion is needed after reviewing the
                motion;

           (11) The deadline for concluding plea negotiations and providing
                reciprocal discovery is extended to December 20, 2021;

                                                 5

Case 3:21-cr-00038-KAC-DCP Document 32 Filed 05/27/21 Page 5 of 6 PageID #: 210
         (12) Motions in limine must be filed no later than January 3, 2022;

         (13) The final pretrial conference will take place before the undersigned
              on January 6, 2022, at 11:00 a.m.; and

         (14) Requests for special jury instructions with appropriate citations to
              authority pursuant to Local Rule 7.4. shall be filed on or before
              January 7, 2022.

       IT IS SO ORDERED.
                                            ENTER:


                                            Debra C. Poplin
                                            United States Magistrate Judge




                                               6

Case 3:21-cr-00038-KAC-DCP Document 32 Filed 05/27/21 Page 6 of 6 PageID #: 211
